528 N.W.2d 229 (1995)
In re Petition for DISCIPLINARY ACTION AGAINST Justin H. McCARTHY, an Attorney at Law of the State of Minnesota.
No. C2-94-2004.
Supreme Court of Minnesota.
February 22, 1995.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Justin H. McCarthy was indicted by a Federal grand jury with 13 counts of crimes involving the sexual exploitation of children; and
WHEREAS, the respondent pled guilty to, and was sentenced for, one felony count of possession of sexually explicit materials using minors; and
WHEREAS, respondent has admitted the allegations of the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment, with the payment of $750 in costs and disbursements; and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the stipulated to disposition,
IT IS HEREBY ORDERED that respondent Justin H. McCarthy is disbarred.
The Director is awarded costs and disbursements in the amount of $750.
                  /s/ M. Jeanne Coyne
                   M. Jeanne Coyne
                   Associate Justice